Title: Notes on Debates, 24 December 1782
From: Madison, James
To: 


Teusday 24 Decr.
The letter from Mr. Jay inclosing copy of the intercepted letter from Marbois was laid before Congress. The tenor of it with the comments of Mr. Jay affected deeply the sentiments of Congress with regard to France. The policy in particular manifested by France of keeping us tractable by leaving the British in possession of posts in this country awakened strong jealousies, corroborated the charges on that subject, and with concomitant circumstances may engender the opposite extreme of the gratitude & cordiality now felt towards France; as the closest friends on a rupture are apt to become the bitterest foes. Much will depend however on the course pursued by Britain. The liberal one Oswald seems to be pursuing will much promote an alienation of temper in America from France. It is not improbable that the intercepted letter from Mr. Marbois came thro’ Oswald’s hands. If G.B. therefore yields the Fitsheries & the back territory, America will feel the obligation to her not to France who appears to be illiberal as to the 1st. & favorable to Spain as to the 2d. object; and consequently has forfeited the confidence of the States interested in either of them. Candor will suggest however that the situation of France is & has been extremely perplexing. The object of her blood & money was not only the independence, but the commerce and gratitude of America; the commerce to render Independence the more useful, the gratitude to render that Commerce the more permanent. It was necessary therefore she supposed that America should be exposed to the cruelties of her Enemies, and be made sensible of her own weakness in order to be grateful to the hand which relieved her. This policy if discovered tended, on the other hand to spoil the whole. Experience shews that her truest policy would have been to relieve America by the most direct & generous means, & to have mingled with them no artifice whatever. With respect to Spain also the situation of France has been & is peculiarly delicate. The claims & views of Spain & America interfere. The former attempts of Britain to seduce Spain to a separate peace, & the ties of France with the latter whom she had drawn into the war, required her to favor Spain, at least to a certain degree, at the expence of America. Of this G.B. is taking advantage. If France adheres to Spain, G.B. espouses the views of America; & endeavours to draw her off from France. If France sd. adhere to America in her claims, Britain might espouse those of Spain & produce a breach between her & France, and in either case Britain wd. divide her enemies If France acts wisely she will in this dilemma prefer the friendship of America to that of Spain. If America acts wisely she will see that she is with respect to her great interests, more in danger of being seduced by Britain than sacrificed by France.
The deputation to R.I. had set out on the 22d & proceeded ½ days journey. Mr. Nash casually mentioned a private letter from Mr. Pendleton to Mr. Madison informing that the Legislature of Virga. had in consequence of the final refusal of R.I. repealed her law for the impost. As this circumstance if true destroyed in the opinion of the deputies the chief argt. to be used by them viz the unanimity of the other States, they determined to return & wait for the Southern post to know the truth of it. The post failing to arrive on the 23d. the usual day, the deputies on this day came into Congress & stated the case. Mr. Madison read to Congress the paragraph in the letter from Mr. Pendleton. Congress verbally resolved that the departure of the Deputies for R.I. sd. be suspended untill the further order of Congress; Mr. Madison promising to give any information he might receive by the post. The arrival of the post immediately ensued. A letter to Mr Madison from Mr. Randolph confirmed the fact, & was communicated to Congress. The most intelligent members were deeply affected & prognosticated a failure of the Impost scheme, & the most pernicious effects [to] the character, the duration, & the interests of the confederacy. It was at length, notwithstanding[,] determined to persist in the attempt for permanent revenue, and a Committee was appointed to report the steps proper to be taken.
A motion was made by Mr. Rutlidge to strike out the salvage for recaptures on land, on the same principle as he did the words “accruing to the use of the U.S.” As the latter had been retained by barely 7 States, and one of these was n[ot] present the motion of Mr. Ru[t]ledge succeeded. Some of Those who were on the other side, in consequence, voted agst. the whole resolution & it failed. By compromise it passed as reported by the Committee:
The grand Committee reported after another meeting with respect to the old money: that it sd. be rated at 40 for 1. The Chair decided on a question raised, that according to rule the blank sd. not have been filled by the Committee, so the rate was expunged.
